The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                             August 11, 2022

                                2022COA92

No. 20CA1912, People v. Moss — Criminal Law — Sentencing —
Restitution — Pecuniary Loss — Proximate Cause

     A division of the court of appeals clarifies that for restitution to

be considered related to charged conduct, the pecuniary loss must

be tied to conduct committed on the date or dates the defendant is

charged with having committed the offense.
COLORADO COURT OF APPEALS                                        2022COA92


Court of Appeals No. 20CA1912
Mesa County District Court No. 19CR2233
Honorable Valerie J. Robison, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Miranda Christine Moss,

Defendant-Appellant.


               ORDER AFFIRMED IN PART, REVERSED IN PART,
                 AND CASE REMANDED WITH DIRECTIONS

                                  Division I
                          Opinion by JUDGE TOW
                        Dailey and Berger, JJ., concur

                          Announced August 11, 2022


Philip J. Weiser, Attorney General, Frank R. Lawson, Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Katherine C. Steefel, Deputy
State Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    Defendant, Miranda Christine Moss, appeals the district

 court’s order requiring her to pay restitution in the amount of

 $461.13. In resolving her appeal, we clarify that the rule that a

 defendant cannot be ordered to pay restitution for uncharged

 conduct necessarily means that any pecuniary loss must be tied to

 conduct of the defendant occurring on the dates of the offenses of

 which the defendant is convicted. Because the prosecution did not

 connect the date of some of the losses Moss allegedly caused to the

 date of the conduct for which she was criminally charged, we

 reverse the order in part and remand for further proceedings.

                           I.   Background

¶2    In early 2019, Moss was in possession of the victim’s 2004

 Ford Mustang. Moss and the victim disagree about whether, and

 when, she had permission to use the car. But on November 9,

 2019, the victim sent Moss a text message demanding that she

 return it. When Moss did not immediately do so, the victim called

 the police and reported the car stolen. On November 19, 2019,

 officers observed the Mustang and contacted Moss near the vehicle.

 After Moss acknowledged she was driving the vehicle, the officers

 arrested her.


                                   1
¶3    Moss was charged with numerous offenses relating to her

 unlawful possession of the Mustang. She pleaded guilty to

 aggravated motor vehicle theft1 and first degree criminal trespass (of

 the victim’s apartment), and the remaining charges were dismissed.

 Both the dismissed charges and the charges to which Moss pleaded

 guilty alleged that the offenses occurred “on or about November 19,

 2019.” Moss agreed that the dismissed charges “may be considered

 for sentencing and restitution.”

¶4    The prosecution requested $4,187.19 in restitution. The

 request was based on a repair estimate completed eight months

 after the police recovered the vehicle. Moss objected to the

 restitution amount and asserted that she did not proximately cause

 the damages to the vehicle.

¶5    The district court set the matter for a hearing. After two days

 of testimony, the court found that the prosecution had not met its

 burden of establishing that Moss proximately caused all of the


 1 The aggravators she admitted in her motor vehicle theft plea
 included retaining possession of the vehicle for more than
 twenty-four hours and/or putting the wrong license plate on the
 car. See § 18-4-409(2)(a), (h), C.R.S. 2021. She was neither
 charged with nor convicted of the aggravator involving causing
 damage to the vehicle. See § 18-4-409(2)(e).

                                    2
 claimed damages. However, the district court found that the

 damages Moss proximately caused required replacement of the

 transmission fluid and the battery and “cause[d] [the victim] to have

 to pay a tow bill to have the vehicle returned to him.” The court

 imposed restitution in the amount of $461.13.

                            II.   Discussion

¶6    Moss contends that the district court erred by ordering

 restitution for the battery and transmission fluid because (1) she

 was not the proximate cause of the alleged loss and (2) she was not

 charged with or convicted of an offense pertaining to property

 damage and did not agree to pay restitution for such property

 damage under the plea agreement.2

                       A.    Standard of Review

¶7    Moss challenges the restitution award on two interrelated

 grounds. She argues that the need to replace the transmission

 fluid and the battery were not related to any charged crime and,




 2Moss does not contest the restitution order as it relates to the
 $275.00 cost of towing so we leave that portion of the order
 undisturbed.

                                    3
  alternatively, that insufficient evidence established her liability for

  these amounts.

¶8     To the extent Moss challenges the court’s authority to order

  restitution for uncharged conduct, we review that claim de novo.

  People v. Roddy, 2021 CO 74, ¶ 23.

¶9     As to Moss’s sufficiency of the evidence challenge, both parties

  assert that our review is de novo, relying on People v. Barbre, 2018

  COA 123, ¶ 25. (Moss actually cites People v. Rice, 2020 COA 143,

  ¶ 22, overruled on other grounds by People v. Weeks, 2021 CO 75;

  Rice, ¶ 22, in turn, cites Barbre.) We agree but add some

  clarification.

¶ 10   In the context of reviewing the sufficiency of the evidence for

  conviction, what we review de novo is not the ultimate conclusion of

  guilt by the fact finder but, rather, “whether the prosecution put

  forward sufficient evidence to ‘[meet] its burden of proof with

  respect to each element of the crime charged.’” People v. Garcia,

  2022 COA 83, ¶ 16 (quoting Martinez v. People, 2015 CO 16, ¶ 22).

¶ 11   Our supreme court has not addressed whether a sufficiency

  challenge to a restitution order falls under the same rubric as a

  challenge to the sufficiency of the evidence supporting a conviction.


                                      4
In Barbre, however, a division of this court concluded that “the

appropriate standard is to review de novo whether the evidence,

both direct and circumstantial, when viewed as a whole and in the

light most favorable to the prosecution, establishes by a

preponderance of the evidence that the defendant caused that

amount of loss.” Barbre, ¶ 25. As with a sufficiency challenge to a

conviction, however, “[w]e will not disturb a district court’s findings

and conclusions if the record supports them, even though

reasonable people might arrive at different conclusions based on the

same facts.” People v. Dyson, 2021 COA 57, ¶ 15 (quoting People in

Interest of S.G.L., 214 P.3d 580, 583 (Colo. App. 2009)); cf. People v.

Martinez, 2022 COA 28, ¶ 60 (J. Jones, J., specially concurring)

(pointing out that proximate cause for restitution purposes is a

question of fact and as such should be reviewed for clear error).3

Thus, our de novo determination is whether the prosecution

presented sufficient evidence to convince a reasonable fact finder by


3 In People v. Martinez, 2022 COA 28, ¶ 14, the majority held that a
trial court’s proximate cause determination for restitution purposes
is reviewed for abuse of discretion. We disagree and, thus, decline
to follow that opinion. See Chavez v. Chavez, 2020 COA 70, ¶ 13
(noting that a division of this court is not bound by decisions of
other divisions).

                                   5
  a preponderance of the evidence of the amount of restitution owed.

  (Because the parties do not raise the issue, and because it does not

  impact our analysis, we do not explore any differences that may

  exist between the clear error standard invoked by Judge Jones in

  Martinez and the standard announced in Barbre.)

                             B.   Analysis

¶ 12   When a district court sentences a defendant, it must address

  restitution. § 18-1.3-603(1), C.R.S. 2021. Restitution means any

  pecuniary loss suffered by a victim that was proximately caused by

  the defendant’s conduct and that can be reasonably calculated and

  recompensed in money. See § 18-1.3-602(3)(a), C.R.S. 2021. In the

  context of restitution, proximate cause is a cause which in natural

  and probable sequence produced the claimed loss and without

  which the claimed loss would not have been sustained. People v.

  Rivera, 250 P.3d 1272, 1274 (Colo. App. 2010).

¶ 13   A defendant may not be ordered to pay restitution, however,

  for losses that did not stem from the conduct that was the basis of

  their conviction. Roddy, ¶ 32. Consequently, a district court may

  not award restitution for damages arising from criminal conduct (1)

  of which the defendant was acquitted, Cowen v. People, 2018 CO


                                   6
  96, ¶ 24; (2) for which the defendant was never criminally charged,

  People v. Sosa, 2019 COA 182, ¶ 26; or (3) which underlies a

  dismissed charge, id. at ¶ 28; Roddy, ¶ 32. (Of course, a defendant

  may agree to be held responsible for restitution arising out of

  charges that are dismissed as part of a plea bargain. See Roddy,

  ¶ 28 (citing Sosa, ¶ 30)).

¶ 14   Consistent with these cases, we further conclude that the

  conduct giving rise to a defendant’s convictions necessarily includes

  only conduct occurring on the dates of the offenses of which the

  defendant is convicted, unless otherwise explicitly agreed to by the

  parties as part of a plea agreement. After all, this is the only period

  during which a defendant is established, either by their plea or

  conviction, to be an “offender” under section 18-1.3-602(3)(a). See

  Cowen, ¶ 21; Roddy, ¶ 26; Sosa, ¶ 26.4

¶ 15   Both charges to which Moss pleaded guilty alleged that her

  criminal conduct occurred on or about November 19, 2019. Thus,

  the only conduct for which Moss may be deemed an “offender”


  4Of course, the damage (or pecuniary loss) does not necessarily
  need to occur on the date(s) of the offense, provided that it was
  proximately caused by unlawful conduct engaged in by the
  defendant on the charged date(s).

                                     7
  occurred on or about that date. But the prosecution presented no

  evidence that the need to replace the transmission fluid or the

  battery stemmed from Moss’s conduct on or about November 19.

  While Moss testified that she had added transmission fluid to the

  car in February 2019 (testimony which the district court found not

  credible based on contrary testimony of a defense witness), there

  was no evidence that the need to further replace the transmission

  fluid occurred on or about November 19 or was caused by Moss’s

  conduct on or about that date. Similarly, there was no evidence

  that Moss’s unlawful possession damaged the car battery. And

  although there was some indication that Moss had possession of

  the victim’s car without his permission for several days — and

  perhaps even weeks or months — she was only charged with

  engaging in unlawful conduct on or about that one day.

¶ 16   We note that the extent of acceptable date variation indicated

  by “on or about” language is somewhat unclear. See Deeds v.

  People, 747 P.2d 1266, 1273-74 (Colo. 1987) (two days); Lomax v.

  Cronin, 194 Colo. 523, 525, 575 P.2d 1285, 1286 (1978) (one day).

  Nevertheless, even with some inherent flexibility in the charged

  date, the evidence presented at the hearing does not establish that


                                    8
  Moss caused the claimed damage to the vehicle during her unlawful

  possession. Thus, without a charge or conviction establishing that

  Moss’s possession of the vehicle was unlawful at any other time,

  Moss cannot be responsible for restitution in a criminal case for

  damage caused by her conduct on any other day.5 Therefore, the

  district court erred by ordering restitution for the transmission fluid

  and battery.6

¶ 17   The People contend that Moss was an “offender” for the

  conduct that formed the basis of both charges, namely, unlawfully

  entering the victim’s home to take the keys to the vehicle and then

  absconding with the vehicle for over eight months. While this may

  have been the intended theory of prosecution, it was not what the

  People charged. Even the dismissed charges identified on or about

  November 19 as the sole date of offense. Because Moss was not



  5 Though Moss admitted to retaining possession of the vehicle for
  more than twenty-four hours and/or putting the wrong license
  plate on the car, there was still no evidence adduced at the
  restitution hearing that the claimed damage was caused by her
  conduct during the period she unlawfully possessed the car.
  6 Our resolution is the same whether we focus on the fact that the

  purported damages were not related to charged conduct or on the
  fact that there was insufficient evidence presented to establish
  proximate cause.

                                     9
  convicted for (or even charged with) any conduct during this

  eight-month timeframe, she cannot be required to pay restitution

  for damage that occurred to the vehicle before her unlawful

  possession began.7 See People in Interest of D.I., 2015 COA 136,

  ¶ 18 (concluding that the evidence did not establish proximate

  cause where the damage to the vehicle occurred two days before the

  defendant exercised control over the vehicle).

¶ 18   To be clear, we do not agree with Moss to the extent she

  argues that restitution must be directly related to an element of the

  crimes for which she was convicted. (She argues, in part, that

  because she did not specifically plead guilty to — and was not

  charged with — damaging the vehicle, she cannot be held

  responsible for that damage.) A defendant is responsible for making

  “full restitution to those harmed by their misconduct.”

  § 18-1.3-601(1)(b), C.R.S. 2021 (emphasis added). But while

  restitution need not be tied to a specific element of the crime, it

  must be tied to unlawful conduct for which a defendant was


  7Of course, because none of the dismissed charges related to
  conduct occurring before the date of offense alleged in the
  complaint, her agreement that the dismissed charges “may be
  considered for . . . restitution” is of no import.

                                    10
  convicted — including the date(s) on which that conduct was

  alleged to have occurred.

¶ 19   Accordingly, as to the transmission fluid and the battery, the

  restitution order cannot stand because it is not supported by an

  evidentiary link between the conduct for which Moss was convicted

  (or even charged) and the victim’s damages.

                              III.   Disposition

¶ 20   We reverse the district court’s restitution order as to the

  transmission fluid and battery and remand with directions to

  impose restitution for the towing costs only.

       JUDGE DAILEY and JUDGE BERGER concur.




                                      11